Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 08/23/2021, claims 7 and 18 have been cancelled.  Claims 2-6, 11-13, and 20 had been cancelled previously.  Claims 1, 8-10, 14-17, 19, and 21-23 are pending. Claims 8, 10, 14-17, 19, and 22 stand withdrawn without traverse.  The claims are examined in view of the elected species: succinic acid.  Claims 1, 9, 21, and 23 are under current examination.  

All rejections and objections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) in view of Zhang (US 2009/0209604; publication date: 08/20/2009).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
prima facie obvious because this is within the scope of the invention disclosed by Zaworotko.  
In summary, Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
It would have been prima facie obvious to use isonicotinamide as the cocrystal former in Zaworotko’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
With regard to the functional language recited in claim 1, the instant application states “[t]he present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more 
With regard to instant claim 9, the cocrystal may be used in the preparation of a lithium containing pharmaceutical (para 0001); it is prima facie obvious to do so because this is within the scope of the invention disclosed by Zaworotko.
With regard to instant claim 21, the composition requires lower dosages to achieve therapeutic brain levels of lithium (para 0013).  This statement is interpreted to indicate that the inventive substances require lower dosages to achieve therapeutic brain levels of lithium relative to the prior art, which includes lithium carbonate (para 0004).  Moreover, all of the structural limitations are rendered obvious by Zaworotko  The claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on 
With respect to instant claim 23, the structure cited above LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule and a is from 0.5 to 4 embraces the ratio wherein there are 2 lithium ions as required by instant claim 23.  

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.

On page 6, Applicant argues that Zaworotko cannot be applied to claim 1, as amended.
This is addressed in the new grounds of rejection of claim 1 set forth above. 

On pages 6-7, Applicant traverses the rejection over Zaworotko in view of Zhang by asserting that the examiner has not met the obligation under 35 USC 103 to reject the claims as obvious because only a conclusory statement has been provided and no articulated reasoning has been provided.  
This is not persuasive because a rationale was articulated in the rejection of claim 7 in the Office action mailed on 05/21/2021.  It would have been prima facie 
In the instant case, as noted in the rejection above, Zaworotko contemplates including vitamins in general and specifies other members of the genus into which the species isonicotinamide falls, (vitamin B3 compound as is niacin; i.e. nicotinic acid) and Zaworotko also discloses generally that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans.   The claims are considered prima facie obvious because one having ordinary skill in the art would predict that vitamins in general, and B .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,870,665 in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘665 patent embrace a method of preparing a pharmaceutical composition containing a lithium cocrystal composition, the method comprising combining a lithium salt and a complementary neutral organic molecule in a solvent, the lithium salt comprising a conjugate base of an organic acid, and 
The claims of the ‘665 patent do not recite that the further molecule is isonicotinamide.  
Zaworotko discloses a cocrystal for use in pharmaceutical compositions having the formula LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule (i.e. a further molecule) and a is from 0.5 to 4 (abstract).  Zaworotko discloses a crystal as claimed in the ‘665 patent.  Zarowotko discloses that the cocrystal former (i.e. M in the structure LiX.aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule, noted above) is not particularly limited other than that it may be safely administered to humans (0067).  As cocrystal formers, vitamins and nicotinic acids are mentioned (0067 and 0068).  Zarowotko does not disclose isonicotinamide.  
Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
It would have been prima facie obvious to use isonicotinamide in the cocrystal formed by the method of the ‘665 patent because one having ordinary skill in the art 
Claims 18 and 19 of the ‘665 patent are not listed in the rejection of claim 1 because these claims exclude the isonicotinamide required by instant claim 1.
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as well as the coordination polymer structure that lends relative stability to the substances embraced by the instant claims. 
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the teachings of the substances embraced by the patent, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 

Claims 1, 9, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/119,270 (reference application) in view of Zaworotko (WO 2014/172650; publication date: 10/23/2014; cited in the IDS filed 11/06/2018) and further in view of Zhang (US 2009/0209604; publication date: 08/20/2009).

The claims are being examined in view of the species election of “succinic acid” as the organic acid of instant claim 1. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
Inter alia, the claims of the ‘270 application embrace a lithium ionic cocrystal comprising a conjugate base of an organic acid, wherein the organic acid is succinic acid, and a complementary neutral organic molecule that may be proline, and a pharmaceutical composition comprising the cocrystal. The claims do not require the cocrystal to be a hydrate therefore anhydrous forms are embraced.  
The claims of the ‘270 application recite that the complementary neutral organic compound may be nicotinic acid, but do not recite that isonicotinamide is present in the cocrystal.  

Zhang discloses that isonicotinamide is a vitamin B3 compound as is niacin (i.e. nicotinic acid; 0027).
It would have been prima facie obvious to use isonicotinamide in the cocrystal formed by the method of the ‘270 application because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07) and, as noted above, the ratio of ions in the cocrystal of the ‘270 application narrowly embrace the ratio recited in claim 7. 
With regard to the functional language recited in claim 1, the instant application states “The present inventors have surprisingly found that lithium salts of organic acids which are in the form of anhydrous coordination polymers are in general much more stable to stresses such as humidity and heat than salts which are in the form of molecular complexes or which include one or more water molecules in the crystal forms (i.e. hydrates or aqua complexes).”  This indicates that it is the anhydrous character as 
Regarding the ratio of lithium to the other substances of the cocrystal, page 8 of the specification of the ‘270 application indicates that the term “cocrystal” embraces a cocrystal having the formula LiX-aM, wherein X is a conjugate base of an organic acid, M is a neutral organic molecule. In certain aspects, a can be from 0.5 to 4.  This range narrowly embraces the ratios required by the instant claims.  
With regard to instant claim 21, the instant application indicates that crystal forms comprising lithium ions and the conjugate base of an organic acid which is in the form of an anhydrous coordination polymer show improved in vivo characteristics compared with lithium carbonate (page 2).  As such the examiner considers this property to be inherent in the substances embraced by the claims of the copending application, which renders obvious each of the above structural characteristics cited by Applicant as possessing this property.  Moreover, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
On page 10, Applicant traverses the double patenting rejections for the same reasons the rejection of the claims under 35 USC 103 is traversed.  
The double patenting rejections are maintained for the same reasons as explained above for the obviousness rejections.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617